FILED
                            NOT FOR PUBLICATION                             AUG 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHAW RAHMAN,                                     No. 14-35346

               Plaintiff-Appellant,              D.C. No. 2:13-cv-00218-MJP

 v.
                                                 MEMORANDUM*
CRYSTAL EQUATION; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Shaw Rahman appeals pro se from the district court’s summary judgment in

his employment action alleging national origin and religious discrimination and

retaliation claims under Title VII. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Pavoni v. Chrysler Grp., LLC, 789 F.3d 1095, 1098 (9th Cir.

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2015). We affirm.

      The district court properly granted summary judgment on Rahman’s hostile

work environment claim because Rahman failed to raise a genuine dispute of

material fact as to whether he was subject to harassment on the basis of his national

origin or religion. See Vasquez v. County of Los Angeles, 349 F.3d 634, 642-43

(9th Cir. 2004) (setting forth elements of a hostile work environment claim under

Title VII).

      The district court properly granted summary judgment on Rahman’s national

origin and religious discrimination claims because Rahman failed to raise a

genuine dispute of material fact as to whether he was subject to an adverse

employment action on the basis of his religion or national origin. See Aragon v.

Republic Silver State Disposal, 292 F.3d 654, 658 (9th Cir. 2002) (elements of a

prima facie discrimination claim under Title VII).

      The district court properly granted summary judgment on Rahman’s

retaliation claim because Rahman failed to raise a genuine dispute of material fact

as to whether he was engaged in a protected activity prior to being terminated. See

Stegall v. Citadel Broad. Co., 350 F.3d 1061, 1065-66 (9th Cir. 2004) (setting forth

elements of retaliation claim under Title VII); see also 42 U.S.C. § 2000e-3(a)

(describing what constitutes protected activity under Title VII).


                                          2                                   14-35346
      The district court properly dismissed defendant Muslin for lack of personal

jurisdiction because Rahman failed to establish that Muslin, an Illinois resident,

had the required minimum contacts with Washington such that the maintenance of

his suit there would not offend due process. See Wash. Shoe Co. v. A-Z Sporting

Goods Inc., 704 F.3d 668, 672 (9th Cir. 2012) (setting forth factors to evaluate

personal jurisdiction).

      The district court did not abuse its discretion by denying Rahman’s recusal

motion because Rahman failed to identify any basis for recusal. See Liteky v.

United States, 510 U.S. 540, 555 (1994) (explaining that “judicial rulings alone

almost never constitute a valid basis for a bias or partiality motion”); United States

v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth standard of review

and bases for recusal).

      The district court did not abuse its discretion by denying as untimely

Rahman’s motion to extend discovery. See Jorgensen v. Cassiday, 320 F.3d 906,

913 (9th Cir. 2003) (“The district court is given broad discretion in supervising the

pretrial phase of litigation, and its decisions regarding the preclusive effect of a

pretrial order . . . will not be disturbed unless they evidence a clear abuse of

discretion.” (citation and internal quotation marks omitted)).

      We reject as unsupported by the record Rahman’s contentions that


                                            3                                      14-35346
defendants breached the employment contract and that defendants violated the

Thirteenth Amendment.

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009).

      Rahman’s requests for a panel of a specific composition, a protective order,

and a petition for writ of certiorari, set forth in his opening brief, are denied.

      Rahman’s motions, filed on August 28, 2015 and November 27, 2015, are

denied as unnecessary.

      AFFIRMED.




                                            4                                        14-35346